COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In the Interest of N.J.H., A Child

Appellate case number:   01-18-00564-CV

Trial court case number: 2017-03606J

Trial court:             314th District Court of Harris County

       We withdraw our opinion and judgment issued on November 20, 2018. See TEX. R. APP.
P. 19.1. We reinstate the appeal and place it on the submitted docket, with a new opinion and
judgment to be issued at a later date.

       It is so ORDERED.



Judge’s signature: __/s/ Sherry Radack______
                    Acting individually  Acting for the Court


Date: _December 10, 2018__